                                                 Case 3:20-cv-06306-TSH Document 11 Filed 09/15/20 Page 1 of 1




                                  1

                                  2                                    UNITED STATES DISTRICT COURT

                                  3                                 NORTHERN DISTRICT OF CALIFORNIA

                                  4
                                         ARCHITEKTON RESOURCES, LLC d/b/a
                                  5      ILLUMINATE TECHNOLOGIES,                               Case No. 3:20-cv-06306-TSH

                                  6                              Plaintiff(s)                   CONSENT OR DECLINATION
                                                  v.                                            TO MAGISTRATE JUDGE
                                  7                                                             JURISDICTION
                                         MOODME BELGIUM SPRL,
                                  8
                                                                 Defendant(s).
                                  9

                                  10   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                  11   jurisdiction in this matter. Sign this form below your selection.
                                  12
                                           ☒ Consent to Magistrate Judge Jurisdiction
Northern District of California
 United States District Court




                                  13
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  14   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  15   United States Court of Appeals for the Ninth Circuit.
                                  16
                                                OR
                                  17
                                           ☐ Decline Magistrate Judge Jurisdiction
                                  18
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  19
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  20   be reassigned to a United States district judge.

                                  21
                                        DATE:     September 15, 2020                        NAME:
                                                                                                       Taylor Caldwell Burgener
                                  22
                                                                                    COUNSEL FOR        ARCHITEKTON RESOURCES, LLC
                                  23                                                (OR “PRO SE”):     d/b/a ILLUMINATE TECHNOLOGIES

                                  24
                                                                                                       /s/ Taylor Caldwell Burgener
                                  25                                                                                   Signature
                                  26

                                  27

                                  28
